DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 was considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-15, patentability resides, at least in part, in the interconnection and interrelationship between the display-screen supporting mechanism, the movable assembly, the display screen comprises a first end and a second end arranged oppositely, the first end is connected with the housing, the second end is connected with the movable assembly which is movable relative to the housing, such that the second end is close to or away from the first end; the mechanism is configured to carry the display screen, and specifically comprises: a fixed supporting member configured to be connected with the housing; and a movable supporting member configured to be connected with the movable assembly; and one of the fixed and movable supporting members comprising a guide groove, the other is provided with a guide rail, and the fixed and movable supporting members are movably connected by means of the guide groove and the guide rail as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 16-20, patentability resides, at least in part, in the interconnection and interrelationship between the electronic apparatus, the housing, the movable assembly movably connected with the housing relatively, the display screen comprising a first end being connected with the housing and a second end being connected with the movable assembly; and the display-screen supporting mechanism comprising the fixed supporting member configured to be connected with the housing; and the movable supporting member configured to be connected with the movable assembly wherein one of the fixed and movable supporting members is provided with a guide groove, the other is provided with a guide rail, and the fixed and movable supporting members are movably connected by means of the guide groove and the guide rail as claimed and including all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the invention as presently claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-08-13